TBS International Limited Announces Proposed Redomiciliation in Ireland HAMILTON, BERMUDA, October 19, 2009 TBS International Limited (NASDAQ: TBSI) (“TBS”) announced today that its Board of Directors has unanimously approved a transaction that will change the place of incorporation of the company whose shares TBS shareholders own to Ireland from Bermuda. TBS shareholders will be asked to vote in favor of the proposed move at a special meeting of shareholders expected to be held within the next two to three months. If the conditions to the proposed transaction are satisfied, including approval by TBS’s shareholders and the Supreme Court of Bermuda, TBS International plc, an Irish company (“TBS-Ireland”), will become TBS’s parent company. Current shareholders of TBS will become shareholders of TBS-Ireland.TBS-Irelandwill be registered with the U.S.
